Citation Nr: 0123471	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  92-20 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for chronic active 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  This case was previously before 
the Board in October 1996 and February 1999, at which time it 
was remanded for additional development.  The case is now, 
once more, before the Board for appellate review.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3.  The veteran's claim for service connection for chronic 
active hepatitis was filed after October 31, 1990.

4.  The evidence of record establishes that the veteran's 
hepatitis is attributable to his intravenous drug use.


CONCLUSION OF LAW

The veteran's hepatitis was incurred as the result of his 
abuse of drugs, and was not incurred in the line of duty.  
38 U.S.C.A. §§ 105, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1(n), 3.102, 3.301, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran was admitted 
for treatment following a reaction to a Bicillin injection in 
October 1968.  At that time, he complained of chills, fever, 
and general malaise.  His symptoms "rapidly subsided," and 
he was discharged to full duty the next day.  The final 
assessment was shot reaction, resolved.  During December 1968 
treatment, the veteran reported experiencing the flu over the 
previous five days, and indicated that he had a headache and 
was delirious.  The diagnostic impression was viral 
pneumonia, possibly pleuro-pneumonia-like organisms.

A February 1970 Medical Board Report recommended discharge of 
the veteran due to unsuitability for service due to a 
passive-aggressive personality.  The record indicates that he 
was admitted to the Naval Hospital, in Bethesda, MD, in 
January 1970 for an emergency psychiatric consultation.  
According to the report, he sought an assignment to 
neuropsychiatric technician school in order to "gain 
insight" into his own personal problems, and was concerned 
that he was losing his "sanity."  He recognized his chronic 
abuse of hallucinogenic and stimulating drugs as a frenzied 
and futile attempt to escape from his problems.  While he 
feared disciplinary action if he sought treatment for his 
drug problems, he finally "turned himself in at the 
emergency room hoping to 'get straightened-out' and also to 
avoid any disciplinary action."

The veteran gave a history of intravenous amphetamine use 
since age 16, and indicated that he took LSD, various 
barbiturates, and occasionally experimented with heroin.  He 
noted that he overly identified with the patients during 
neuropsychiatric technician training.  He explained that he 
projected his feelings onto these patients, became anxious 
and tense, and turned to drug use to make himself feel 
better.  

He reported that he had been indirectly implicated as a 
witness when a number of his friends were charged with 
misappropriation of federal narcotics, and indicated that he 
worried that he would be charged with similar offenses, which 
intensified his feelings of insecurity.

During his period of hospitalization, the veteran received a 
90-day suspended demotion and a severe reprimand for 
unauthorized absence.  He explained that he was worried that 
he would face disciplinary action, and was relieved to learn 
that his involvement in the action was only as a witness.  
The report notes that he was passive, withdrawn, and 
preoccupied with a history of failure.  He expressed feelings 
of loneliness, desperation, inadequacy and hopelessness, and 
tried to manipulate his way out of unfavorable circumstances.  
He consistently avoided dealing with painful emotional 
problems.  

After an adequate period of observation and treatment, a 
conference of staff psychiatrists reviewed the case and 
current clinical findings, and established a diagnosis of 
passive-aggressive personality manifested by ineffective 
performance of work, an inability to relate to others, 
rebellion against authority, passive obstructionism, abuse of 
hallucinogenic and stimulating drugs, poor judgment, an 
inability to delay gratification, and an inability to make 
and achieve goals.

A February 1971 private hospital report notes complaints of 
weakness, muscle aching, dark urine, nausea, vomiting, and 
sore throat.  The veteran reported that some co-workers had 
hepatitis for two months prior to his admission.  The 
discharge diagnosis was hepatitis and myocarditis.

A May 1973 VA hospital report notes that there was very 
little reference in the record to the veteran's "rather 
severe drug abuse."  The record indicates that he had 
continually abused drugs since age 17, including 
barbiturates, LSD (150 to 200 "trips"), mescaline, 
amphetamines, crystalline methadone, and heroin.  He 
explained that he "went crazy" after taking a dose of speed 
and alcohol two weeks earlier, and had gotten "very drunk" 
two days before.  

The diagnostic impressions were drug and alcohol abuse, 
passive-aggressive personality, and questionable drug 
psychosis in the past simulating schizophrenia.

A June 1973 VA hospital summary indicates that the veteran 
had been receiving outpatient treatment since May 1973.  The 
record notes that he presented for help because he had been 
working irregularly, drinking alcohol excessively, using 
street drugs, and not fulfilling his adopted life roles in an 
appropriate manner.  The diagnostic impressions were 
adjustment reaction of adult life with depressive features, 
drug and alcohol abuse, and a passive aggressive personality.

A July 1973 VA hospital report notes diagnoses of drug and 
alcohol abuse, passive-aggressive personality, anxiety and 
depressive neurosis.

During an April 1974 personal hearing, the veteran testified 
that his problems began during neuropsychiatric technician 
school when he had to work with disturbed patients and did 
not know how to deal with it.  Transcript (T.) at 1-2.  He 
explained that he was admitted for psychiatric treatment 
after experiencing a nervous breakdown in the barracks one 
night.  T. at 2.  A psychiatrist reportedly told the veteran 
that he was on drugs and began hypnotizing him.  T. at 2.  
The veteran explained that he remembered very little about 
the following 10 weeks, but noted that he was locked in a 
ward and forced to sign documents.  T. at 2.  He reported 
holding approximately 40 jobs following his separation from 
service, but indicated that he had to quit each one after 
experiencing nervous breakdowns.  T. at 4.

An April 1979 VA hospital report indicates that the veteran 
had been receiving treatment for chronic hepatitis over the 
previous nine months.  The record notes that while his 
symptoms had improved, liver function test results remained 
abnormal.  A percutaneous liver biopsy showed chronic active 
hepatitis.  A July 1979 record notes that there was no 
evidence of a recurrence or worsening of the veteran's 
hepatitis, and indicates that the disability was 
"essentially stable."  He complained of weakness and nausea 
during September 1979 treatment.  The diagnostic impression 
was stable hepatitis with symptoms of unknown etiology.

A January 1980 VA outpatient treatment record notes a history 
of needle-associated hepatitis since 1971.

The veteran sought service connection for a "liver 
condition" in March 1980.  In September 1980 correspondence, 
the RO advised him that no further action would be taken on 
his claim unless he submitted evidence to support his 
contention that a liver disorder was incurred in or 
aggravated by service.

In May 1984 correspondence, the veteran's private physician 
reported treating him for chronic active hepatitis, chronic 
relapsing pancreatitis, and type IV hyperlipidemia since 
August 1983.  He explained that these diagnoses were 
originally established by VA physicians in 1977, and 
indicated that they felt that the chronic active hepatitis 
was related to drug use during service.  The physician 
related that he first saw the veteran during hospitalization 
for an episode of pain in August 1983, which resolved without 
a clear diagnosis.  A liver biopsy subsequently revealed 
minimal chronic active hepatitis.

Private outpatient records reflect treatment for hepatitis 
from May to September 1984.

The veteran sought service connection for a liver disorder in 
October 1984.

A December 1984 VA discharge summary notes a diagnosis of 
adjustment disorder with depressive features, alcohol and 
substance abuse, and chronic active hepatitis.

In a September 1985 rating decision, the RO denied service 
connection for chronic active hepatitis.

The veteran sought to reopen his claim for service connection 
for hepatitis later that month, and submitted excerpts from a 
book on viral hepatitis in support of his claim.  A February 
1986 rating decision confirmed the denial of service 
connection for hepatitis.

The veteran again sought to reopen his claim for service 
connection for hepatitis in December 1991.

In March 1992 correspondence, the veteran's representative 
explained that he maintained that he was "subjected to 
intentional exposure to harmful experimentations [sic], i.e., 
LSD testing, during service, and as a result developed 
hepatitis."

In May 1992, the RO requested that the National Personnel 
Records Center (NPRC) search for service medical records 
showing "involuntary participation in LSD experimentation."  
In a July 1992 response to the RO's request, NPRC explained 
that the record failed to show participation in any LSD 
experimentation.

Consequently, in July 1992 the RO found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for hepatitis.  The veteran filed a 
notice of disagreement (NOD) with this decision in October 
1992, and submitted a substantive appeal (VA Form 9) the 
following month, perfecting his appeal.

During an April 1993 personal hearing, the veteran testified 
that he went to sickbay for treatment of diarrhea and 
vomiting in December 1969.  T. at 4.  He acknowledged that 
hepatitis was not diagnosed during service, but maintained 
that these symptoms were the initial manifestations of his 
hepatitis.  T. at 4.  He contended that he never used drugs 
during active duty, but started using them after his 
separation from service.  T. at 5-8.  He suggested that much 
of the history reported by the Medical Board was fabricated 
because the Navy thought he was part of a drug ring.  T. at 
6-9.  He maintained that he was drugged and forced to sign 
documents during psychiatric treatment in service.  T. at 5-
8.  He reported that hepatitis was first diagnosed following 
his separation from service in February 1971.  T. at 9.  His 
former wife, AF, who is a registered nurse, testified that 
she first met him in August 1989.  T. at 12.  She explained 
that he experienced fever, chills, general malaise, and mood 
swings as a result of his hepatitis, and indicated that his 
physical stamina had deteriorated since 1989.  T. at 12.

In support of his claim, the veteran submitted two bound 
volumes of documents, including copies of service, VA and 
private medical records, and several lay statements.  A 
February 1971 private hospital report notes that laboratory 
tests revealed changes consistent with hepatitis.  The 
diagnostic impression was hepatitis, probably of the 
infectious variety, in view of his history of contact two 
months earlier.

During private medical treatment in September 1989, the 
veteran gave a history of acute occupationally acquired 
hepatitis in 1970.  He reported experiencing intermittent 
generalized joint pain, weakness, and fatigue over the 
previous 20 years.  The diagnostic impression was chronic 
active hepatitis associated with blood exposure as a Navy 
corpsman 20 years ago.

VA medical records show treatment for alcohol dependence and 
chronic active hepatitis with associated fatigue and anxiety 
from May 1991 to September 1995.

A January 1993 private hospital report reflects ongoing 
treatment for hepatitis.

In an April 1993 statement, RP, a service comrade, explained 
that he served in the same company as the veteran in 1969, 
and participated in combat medical training with him.  He 
related that the veteran was not someone he remembered as 
being a "discipline problem," but was a positive individual 
with whom he was proud to serve.

An April 1993 statement from the veteran's second wife, AF, 
maintains that the veteran's hepatitis was related to 
service.  She noted that he received treatment for diarrhea 
and vomiting during service in December 1969, and opined that 
these were early symptoms of hepatitis.  She explained that 
her husband currently experienced fever, chills, mood swings, 
and general malaise as a result of his hepatitis.

An undated statement from the veteran's first wife, SF, 
asserts that he contracted hepatitis while committed to a 
psychiatric ward during service.

A transcript from a technical school, submitted in July 1993, 
notes that the veteran's grades included As, Bs, and Cs in 
the 11th grade, and indicates that he withdrew from school in 
January 1967.

The veteran's representative submitted another bound volume 
of documents on his behalf in August 1993.  These records 
include a statement from his second wife, AF, and medical 
records from the Bethesda Naval Hospital dated from December 
1969 to February 1970.

In an August 1993 statement, AF maintained that the veteran 
began exhibiting signs and symptoms of hepatitis while 
hospitalized at the Bethesda Naval Hospital in January 1970.  
She reported that the medical records note complaints of 
upset stomach, diarrhea, an elevated temperature, general 
fatigue, and weakness, and explained that tests performed in 
February 1970 to rule out hepatitis showed highly elevated 
liver enzymes.  She concluded that this evidence clearly 
showed that his hepatitis was incurred during service.

A January 1970 hospital report notes a diagnosis of 
borderline psychosis or incipient schizophrenia, rule out 
drug psychosis.  Liver function tests the following month 
revealed that serum glutamic oxaloacetic transaminase (SGOT) 
was 135 and serum glutamic pyruvic transaminase (SGPT) was 
640.

A September 1993 report from a VA addiction therapist 
indicates that the veteran had been undergoing outpatient 
individual and group counseling since July 1993.  The 
therapist explained that he had experienced serious physical, 
medical, and psychological/emotional consequences related to 
his liver disease, complicated by a history of alcoholic 
drinking.

An October 1993 hearing officer's decision concluded that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for chronic active 
hepatitis.

In October 1996, the Board found that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for hepatitis, and remanded the issue to 
the RO for additional development.  In particular, the RO was 
directed to obtain all outstanding medical records, to obtain 
a medical opinion regarding the etiology of the veteran's 
hepatitis, and to write the veteran's former spouse and 
request a summary of her professional qualifications, 
especially in the area of diagnosing liver diseases.

A November 1996 VA medical report notes that laboratory 
testing during the veteran's hospitalization at Bethesda 
Naval Hospital in 1970 showed elevated liver enzymes.  The 
SGOT was 135 and SGPT was 640.  The physician noted that 
liver function tests showed elevated liver enzymes since that 
time, and indicated that hepatitis C was subsequently 
diagnosed.  The examiner explained that the test for 
hepatitis C was not available in 1970, because the disease 
was not known at that time.  He concluded that it was 
reasonable to assume that the elevated liver function tests 
represented the beginning of the veteran's disease.

A June 1998 VA examination report notes that while the 
veteran reported a history of using intravenous amphetamines, 
LSD, barbiturates, heroin, and alcohol during psychiatric 
hospitalization at the Bethesda Naval Hospital in January 
1970, he currently denied this history.  The record notes 
that he developed a temperature of 104 degrees in February 
1970, and laboratory testing showed elevated SGOT, SGPT, and 
white blood cell readings.  An upper respiratory infection 
was diagnosed.  

The veteran was admitted for treatment at a private hospital 
in February 1971 (11 months after service).  At that time, he 
reported that some of his co-workers had hepatitis over the 
previous two months.  Hepatitis and myocarditis were 
diagnosed.  Hepato-cellular disease was diagnosed in 1979.  A 
1980 VA discharge summary notes a history of IV drug abuse 
and binge drinking, and indicates that the veteran had 
hepatitis antibodies.  He received private medical treatment 
for hepatitis C in 1990, and subsequently transferred his 
care to a VA Medical Center (VAMC).  

A January 1990 liver biopsy showed early cirrhosis of the 
liver.  Current complaints included multiple gastrointestinal 
symptoms, including nausea, vomiting, fatigue, weakness, and 
depression.  The veteran reported no hematemesis or melena.
The diagnostic impression was hepatitis C, pancreatitis, 
status post intravenous drug abuse, and status post alcohol 
abuse.  The examiner explained that hepatitis C can be 
obtained with IV drug abuse, and opined that this was more 
likely than not the case with the veteran.

Based on this evidence, the RO continued the denial of 
service connection for hepatitis in July 1998.

The Board again remanded the case for further development in 
February 1999.  In particular, the Board requested that the 
RO obtain all outstanding medical records, make another 
attempt to obtain a summary of the veteran's second wife's 
professional qualifications, and obtain a medical opinion 
regarding the etiology of his hepatitis with specific 
reference to evidence in the claims folder.

During a May 1999 VA examination, the veteran complained of 
fatigue, weakness, and depression.  He denied experiencing 
hematemesis or melena.  The final assessment was hepatitis C, 
history of pancreatitis, status post intravenous drug abuse, 
and status post alcohol abuse.  The examiner explained that 
hepatitis C can be obtained with IV drug abuse.  He noted 
that the abnormal liver function tests in 1970 were not 
characteristic of hepatitis, but were related to the 
veteran's upper respiratory infection.  Consequently, the 
physician concluded that the veteran's hepatitis was more 
likely than not related to his IV injections.

In October 1999 correspondence, the RO requested that the 
veteran's former spouse provide a summary of her professional 
qualifications, especially in the area of diagnosing liver 
diseases.  She failed to respond to this request.

Later that month, VA medical records showing treatment for 
various disabilities, including hepatitis, from October 1995 
to October 2000 were associated with the claims folder.

Analysis

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (Supp. 
2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses):

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102);

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a));

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a));

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a));


(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1));

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and

(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, the provisions of the VCAA.  There is no indication 
of relevant outstanding Federal Government records or other 
records that have been identified by the claimant.  In 
addition, the RO has obtained all pertinent records from VA 
and private medical care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence and he 
has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran multiple VA examinations.  
There is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Service Connection Claim

Under the laws administered by VA, direct service connection 
may only be granted when a disability or cause of death was 
incurred or aggravated in the line of duty and was not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his or her abuse 
of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.301(a) (2000).  In this case, 
the veteran filed his current claim of entitlement to service 
connection for hepatitis in December 1991.

Willful misconduct means an act involving conscious 
wrongdoing or a known prohibited action.  Such an act 
involves deliberate or intentional wrongdoing with knowledge 
of, or wanton and reckless disregard of, its probable 
consequences.  38 C.F.R. § 3.1(n)(1)(2000).  Drug abuse means 
the use of illegal drugs (including prescription drugs 
illegally or illicitly obtained), or the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use.  38 C.F.R. § 3.301(c)(3)(d) 
(2000).  Where drugs are used to enjoy or experience their 
effects and the effects result proximately and immediately in 
disability or death, such disability or death will be 
considered the result of the person's willful misconduct.  38 
C.F.R. § 3.301(c)(3) (2000).  Further, willful misconduct 
must be shown by a preponderance of the evidence.  See Myore 
v. Brown, 9 Vet. App. 498, 505 (1996).

In January 1997, a VA General Counsel opinion concluded that 
under section 8052 of the Omnibus Budget Reconciliation Act 
of 1990 (OBRA 1990), Public Law No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, the law prohibits the payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse for claims filed after October 31, 
1990.  Furthermore, the payment of compensation is prohibited 
whether the claim is based upon direct service connection or, 
under 38 C.F.R. § 3.310(a), upon secondary service connection 
for a disability claimed as being due to a service-connected 
disorder, whether the claim is that the service-connected 
disorder caused the disability, or that it aggravated the 
disability.  See VAOPGCPREC 2-97.


In a subsequent opinion, the General Counsel concluded that 
additional disability, due to alcohol or drug abuse secondary 
to a service-connected disability, could be service connected 
pursuant to 38 C.F.R. § 3.310(a), but that compensation would 
not be payable for such additional disability.  See 
VAOPGCPREC 2-98 (Feb. 10, 1998).  See also Barela v. West, 11 
Vet. App. 280 (1998) (holding that service connection for 
alcohol and drug abuse could be established; the statutes 
only prohibited the payment of compensation for disability 
due to alcohol or substance abuse, not a grant of service 
connection for such disability from which other, ancillary 
benefits could be awarded).

In a more recent opinion, the General Counsel reiterated that 
38 U.S.C.A. § 105(a), as amended by section 8052 of OBRA 
1990, precludes direct service connection for a disability 
that is a result of a veteran's own abuse of alcohol or drugs 
(a substance abuse disability) for purposes of all VA 
benefits.  See VAOPGCPREC 7-99.  VA General Counsel precedent 
opinions are binding on the Board.  Brooks v. Brown, 5 Vet. 
App. 484 (1993).

Finally, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) found that section 1110 precludes 
compensation for primary alcohol and drug abuse disabilities, 
and for secondary disabilities (such as hepatitis) that 
result from primary alcohol and drug abuse.  

However, the Federal Circuit held that section 1110 does not 
preclude a veteran from receiving compensation for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.  Thus, 
compensation is warranted "where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Id. at 1381.

The preponderance of the evidence supports the conclusion 
that the veteran's hepatitis is related to his abuse of 
drugs.  A January 1970 hospital report notes a diagnosis of 
borderline psychosis or incipient schizophrenia, rule out 
drug psychosis.  A Medical Board Report dated the following 
month notes that during psychiatric hospitalization in 
January 1970, the veteran gave a history of intravenous 
amphetamine use since age 16, and indicated that he took LSD, 
various barbiturates, and occasionally experimented with 
heroin.  The discharge diagnoses included abuse of 
hallucinogenic and stimulating drugs.

The earliest diagnosis of hepatitis was in February 1971, 
approximately 11 months after the veteran's separation from 
service.  A February 1971 private hospital report notes that 
laboratory tests revealed changes consistent with hepatitis.  
The diagnostic impression was hepatitis, probably of the 
infectious variety, in view of his history of contact two 
months earlier.

A May 1973 VA hospital report notes that there was very 
little reference in the record to the veteran's "rather 
severe drug abuse," and indicates that he continually abused 
drugs since age 17.  The diagnostic impression included drug 
and alcohol abuse, and questionable drug psychosis in the 
past simulating schizophrenia.  A VA hospital summary dated 
the following month indicates that the veteran had been using 
street drugs.  Drug and alcohol abuse was diagnosed.

A January 1980 VA outpatient treatment record notes a history 
of needle-associated hepatitis since 1971.

In May 1984 correspondence, the veteran's private physician 
reported that chronic active hepatitis was diagnosed by VA 
physicians in 1977, and indicated that they believed the 
disability was related to drug use during service.

A December 1984 VA discharge summary notes a diagnosis of 
alcohol and substance abuse, and chronic active hepatitis.




In a November 1996 report, a VA physician opined that based 
upon evidence of elevated liver function tests during 
hospitalization in early 1970, hepatitis was present in 
service.  Following an examination in June 1998, another VA 
physician concluded that the veteran's hepatitis was due to 
intravenous drug abuse.  

Finally, a May 1999 VA examination report notes that the 
abnormal liver function tests in 1970 were not characteristic 
of hepatitis, but were related to the veteran's upper 
respiratory infection.  The examiner opined that his 
hepatitis was more likely than not related to IV drug abuse.

Based on the overwhelming medical evidence in this case, the 
Board finds that the veteran did in fact use intravenous 
drugs while in service, and for a period thereafter.  The 
medical evidence clearly establishes that his contraction of 
hepatitis was caused by his use of intravenous drugs.  
Therefore, it may be reasonably concluded this disability 
resulted from his abuse of drugs.

The Board finds that the opinions reached by the VA examiners 
are entitled to great probative weight, as they are based 
upon a full review of the record, an examination, and are 
supported by a rationale.  There is no competent medical 
evidence of record contrary to these opinions.  

To the extent that the February 1971 and September 1979 
medical records can be interpreted to suggest that the 
veteran's hepatitis is related to an infection other than 
through IV drug use, the Board finds that they are of very 
little probative value.  These opinions are clearly based on 
the history provided by the veteran, and it does not appear 
that the examiners had the benefit of reviewing the claims 
folder before rendering these opinions.

While the veteran's former spouse, a registered nurse, has 
asserted that his hepatitis had its initial manifestations 
during service, she has offered no opinion regarding its 
relationship to IV drug use.  


The Board notes that even if intravenous drug use in service 
had caused hepatitis, a substance abuse disability cannot be 
service connected on the basis of its incurrence or 
aggravation in service.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hepatitis.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.303.  As such, the provisions of 
38 U.S.C.A. § 5107(b) are not for application in this case.

As noted above, the law clearly states that service 
connection may not be established on a direct basis for a 
disease or injury that results from a veteran's own willful 
misconduct, or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105(a), 1110; 38 C.F.R. § 3.301(a); see also Allen v. 
Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  
Consequently, the veteran's claim of entitlement to service 
connection for hepatitis is denied.

In reaching this decision, the Board has considered the 
written statements and testimony provided by the veteran.  
While he has maintained that his hepatitis resulted from LSD 
testing during service, this assertion is unsupported by the 
record.  Given the inconsistencies between his statements and 
the other evidence of record, the Board finds that this lay 
evidence lacks credibility and is of little probative value 
as to the issue of entitlement to service connection for 
hepatitis.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (holding that the Board is entitled to 
independently assess the credibility and weight of the 
evidence before it).

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, 
service connection for chronic active hepatitis is denied.


ORDER

Entitlement to service connection for chronic active 
hepatitis is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

